—Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered October 1, 1998, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 18 years to life, unanimously affirmed.
The court properly exercised its discretion in admitting uncharged crimes evidence to complete the narrative, to explain why the complainant did not wish to call the police after the incident because of her fear of defendant (People v Castillo, 275 AD2d 682, lv denied 96 NY2d 733; People v Steinberg, 170 AD2d 50, 73, affd 79 NY2d 763), and to explain the behavior of another witness during the early morning hours on the incident date. The court’s limiting instructions served to eliminate any prejudice to defendant (People v Mehmeti, 279 AD2D 420).
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, *29883 NY2d 455, 458-459; People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). The court properly permitted inquiry into violent crimes that were probative of defendant’s willingness to place his interests above those of society. Concur — Sullivan, P. J., Andrias, Ellerin, Rubin and Buckley, JJ.